ON APPLICATION FOR REHEARING
PER CURIAM.
It has been pointed out to the court, in application for rehearing, that in reducing the award for severance damage we indicated that we were reducing the award because any diminution in value of the property occupied by the lessee-filling station operator would not be suffered by lessor for the duration of the lease.
Our opinion was perhaps couched in misleading language. What we intended to say was that the diminution in the size of the tract and the reduced access did not destroy the value of the tract as commercial property. We concluded the limited access would cause only a slight diminution in market value as of the date of trial.
Rehearing denied.